Case 1:17-cv-00125-JTN-SJB ECF No. 69 filed 11/12/19 PageID.1105 Page 1 of 2

                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


LETICIA RUDOLPH,

            Plaintiff,                                Case No. 1:17−cv−125

     v.                                               Hon. Janet T. Neff

DANIEL T. BABINEC, et al.,

            Defendants.
                                           /



                         ORDER REGARDING SETTLEMENT CONFERENCE


       The parties will appear before recalled Magistrate Judge Ellen S. Carmody for a settlement
conference on January 15, 2020 at 02:00 PM. The conference shall take place at 740 Federal
Building, Grand Rapids, MI.

       Persons Required to Attend. Unless excused by a showing of good cause, the attorney who
is to conduct the trial shall attend the settlement conference, accompanied by a representative of
the party with full settlement authority. Both shall attend in person. The person with settlement
authority must come cloaked with authority to accept, without further contact with another person,
the settlement demand of the opposing party. An insured party shall also appear by a
representative of the insurer who is authorized to negotiate and to settle the matter (within policy
limits) up to the amount of the opposing parties' existing settlement demand. W.D. Mich. LCivR
16.6.

        Settlement Letter to Opposing Party. A settlement conference is more likely to be productive
if, before the conference, the parties have had a written exchange of their settlement proposals.
Accordingly, at least fourteen (14) days prior to the settlement conference, plaintiff's counsel shall
submit a written itemization of damages and settlement demand to defendant's counsel with a brief
explanation of why such a settlement is appropriate. No later than seven (7) days prior to the
settlement conference, defendant's counsel shall submit a written offer to plaintiff's counsel with a
brief explanation of why such a settlement is appropriate. This may lead directly to a settlement.
If settlement is not achieved, plaintiff's counsel shall deliver or e−mail copies of these letters to the
chambers of Judge Sally J. Berens no later than three (3) business days before the conference.
Letters should be mailed, hand delivered, or e−mailed to berensmediation@miwd.uscourts.gov. Do
not file these letters in the case. The assigned magistrate judge will forward the letters to recalled
Magistrate Judge Ellen S. Carmody.

        Confidential Settlement Letter to Court. In addition, three (3) business days before the
conference, each party or their attorney shall submit to the chambers of Judge Sally J.
Berens a confidential letter concerning settlement. Letters should be mailed, hand delivered,
or e−mailed to berensmediation@miwd.uscourts.gov. A copy of this letter need not be provided to
any other party. Do not file this letter in the case. The assigned magistrate judge will forward the
letters to recalled Magistrate Judge Ellen S. Carmody. All information in the settlement letter shall
remain confidential and will not be disclosed to any other party without the approval of the writer.
The confidential settlement letter shall set forth: (a) the name and title of the party representative
who will be present at the settlement conference, with counsel's certification that the representative
will have full authority to settle, without the need to consult with any other party; (b) a very brief
explanation of the nature of the case, including an identification of any parties added or dismissed
since the time of filing; (c) a history of settlement negotiations to date, including all offers,
Case 1:17-cv-00125-JTN-SJB ECF No. 69 filed 11/12/19 PageID.1106 Page 2 of 2

demands and responses (the letter should not, however, divulge any offer made in the context of a
voluntary facilitative mediation); (d) the policy limits of any relevant insurance coverage; (e) the
limits on settlement authority given to counsel by the client; (f) that party's suggestions concerning
the most productive approach to settlement; (g) any other matter that counsel believes will improve
the chances for settlement. Plaintiff shall also provide an estimated range of damages
recoverable at trial and a brief analysis of the method(s) used for arriving at the estimate(s).

      IT IS SO ORDERED.


Dated: November 12, 2019                                     /s/ Sally J. Berens
                                                            SALLY J. BERENS
                                                            U.S. Magistrate Judge
